 COPPUS ENGINEERING CORP.595Coppus Engineering CorporationandInternationalBrotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers and Helpers, Lodge 748,AFL-CIO. Case 1-CA-7101February 28, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn December 29, 1970, Trial Examiner Sidney J.Barban issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged incertain unfair labor practices within the meaning of theNational Labor Relations Act, as amended, and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decision anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the' exceptions and brief, and theentire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner only to the extent consistent herewith.1.The Trial Examiner found that the Respondentviolated Section 8(a)(5) and (1) of the Act by unilater-ally discontinuing its past practice of holding an annualreport party for its employees. We do not agree. Al-though we are satisfied, as the Trial Examiner found,that the report party constituted an employee benefit,the Respondent's conduct under all the circumstancesin this case cannot be considered violative of Section8(a)(5) of the Act.The record reflects that beginning in 1963, and con-tinuing until 1970, the Respondent provided an annualparty for its employees, typically during February orMarch, which was held during the evening and con-sisted of a cocktail hour, dinner, and entertainment.During the party, various corporate officers reported tothe employees on the Company's performance duringthe prior year, as well as prospects and plans for thecoming year. The Respondent bore the entire expenseof the party and all employees, including their spousesor dates, were invited. The 1969 party, which was heldinMarch, cost approximately $2,200.195 NLRB No. 113Following certification of the Union, the partiescommenced negotiations in August 1969 and, after20-25 bargaining sessions, executed a' collective-bar-gaining agreement on December 18, 1969, effectivefrom November 24, 1969, until November 24, 1972.The collective-bargaining agreement guarantees thecontinuation of certain existing employee benefits, in-cluding a Christmas bonus and turkey, but contains noreference to the report party. The - Respondentprimarily defended the elimination of the report partyon its assertion that the Union effectively waived itsright to bargain over this matter by its unsuccessfulattempts during negotiations to obtain a clause guaran-teeing continuation of this benefit. The Trial Examiner,however, rejected this defense and found that theUnion had not clearly and unmistakably waived itsstatutory right to be consulted prior to the discontinu-ance of existing employee benefits.'It is undisputed that management representatives ofthe Respondent met sometime in February 1970, asthey had in prior years, to discuss the subject of theannual report party. Due to concern over the growingineffectiveness of a party format as a means of reportingto the employees on the Company's performance, itwas decided that the party format would be eliminatedand changed to one of a general employee meeting -tobe held during working hours, followed by separatedepartmental meetings.2 Subsequent to this manage-ment meeting, the Respondent announced in an em-ployee bulletin dated February 13, 1970, that, "Ourreport party will not be held this year in its previousformat or location. We do plan more effective means ofreporting to employees on Company performance andplans."Although the Union was not notified of the impend-ing elimination of the report party prior to the Febru-ary 13 announcement, the 1970 report meeting was notin fact held until some 3 months later, in May 1970,when the Respondent inaugurated the new format ofreporting on its performance to the employees. Thereisno evidence that during this 3-month period theUnion made any effort whatsoever to request bargain-ing over the planned elimination of the report party. Itwas not until the report meeting in May 1970, when theelimination of the report party had become an actual-ity, that any union representative questioned the reasonfor its discontinuation. Even then, however, the union'Although the Respondent renews this waiver argument in its exceptionsto the Trial Examiner's Decision, we find it unnecessary to pass upon thisissue in view of our disposition herein.'The Trial Examiner found that an additional reason for the eliminationof the report party, as the Respondent's President Forkey subsequentlyinformed a union representative at the May 1970 report meeting, was theincreased costs to the Respondent occasioned by execution of the collective-bargaining agreement. There is no allegation, however, that the eliminationof the report party was discriminatorily motivated, nor would the record inany way support any such inference. 596DECISIONSOF NATIONAL LABOR RELATIONS BOARDrepresentative did not object or request bargaining overthismatter. Nor did the original unfair labor practicecharge, filed on May 5, 1970, allege that the Respond-ent had breached its bargaining obligation by eliminat-ing the report party, and this allegation was neverraised until a first amended charge was filed on June 3,1970.Based on the foregoing circumstances, we believethat the February announcement of the elimination ofthe report party, although made without prior notice tothe Union, was not such as would itself undermine thebargainingauthority of the Unionnor isthere anyindication that Respondent's prior decision to elimi-nate the party was irrevocable, or that it would havebeen futile for the Union to test the Respondent's goodfaith by making a timely request for bargaining overthismatter.We therefore conclude that by failing toprotest or request bargaining, the Union effectivelywaived its right to assert that Respondent's conduct ineliminating the report party constitutes unilateral ac-tion violative of Section 8(a)(5) of the Act.'2. Further we do not agree with-the Trial Examiner'sfinding that the Respondent violated Section 8(a)(5)and (1) of the Act by unilaterallychangingthe shifthours and conditions of employment of employeesworking on Saturday. We find merit to the Respond-ent's exceptions that this controversy should be de-ferred to the grievance-arbitration procedures agreed toby the parties.In rejecting Respondent's defense in this regard, theTrial Examiner found that while the Union had filed agrievance over the change in the Saturday shiftschedule, the Respondent had not taken any action tosubmit the controversy to arbitration and there was"no doubt of the Board's authority to decide this issuerather than require the union initially to go to grievanceand arbitration."After reviewing the record, however, we are con-vinced that the issue raised concerning the change inthe Saturday shift schedule basically involves a ques-tion of contract interpretation, rather,than one of theRespondent's obligation under Section 8(a)(5) of theAct to refrain from unilaterally changing the em-ployees' wages, hours, or working conditions. Thus, theRespondent contends that when it changed the workschedule in January 1970 to require that employeesworking beyond noon on Saturday work until 3:30p.m., with a one-half hour unpaid lunch period,4 it was'SeeEmeryville Research Center,184 NLRB No. 53;Holiday Inn Cen-tral,181 NLRB 997;Hartmann Luggage Company,173 NLRB 1254;Humble Oil & Refining Company,161 NLRB 714;Justeson'sFood Stores,Inc, et al.,160 NLRB 687;Motorresearch CompanyandKems Corporation,138 NLRB 1490.It is undisputed that prior to January 1970 Respondent's past practicewith respect to employees required to work beyond 12 noon on Saturdaywas for those employees to work from 7 a.m. until 3 p.m with a paid lunchperiod. Although the Trial Examiner found that the record was not entirelymerelyimplementing the terms of the recently executedcollective-bargaining agreement, which provides in ar-ticle 7, section 1 that "the first shift shall run from 7:00a.m. to 3:30 p.m. with a 30-minute lunch period." Al-though the parties never specifically discussed the sub-ject of the Saturday work schedule during the negotia-tions leading up to the collective-bargaining agreement,and there was never any clear meeting of the minds onthe issue, the record establishes that the position takenby the Respondent was not patently erroneous, but wasbased upon a reasonable interpretation of ambiguous,if not conflicting, contractual provisions.'It is well established that the Board clearly has theauthority to interpret contractual provisions wherenecessary to resolve unfair labor practice issues.' Thelack of any need or reason for exercising that authorityin the instantcase,however, is persuasively demon-strated, in addition to the other factors noted, by theminimaleffect which the Respondent's alleged unilat-eral conduct has had-upon bargaining unit employee.It is undisputed that it is "very rare" for any of theRespondent's employees to work beyond noon onSaturday. During a discussion with union ,representa-tives over this issue sometime in March 1970, the Re-spondent's Plant Manager Munroe further limited theimpact of the shift schedule change when he informedthe Union that if only one to three employees wereassigned to work beyond noon on Saturday, they wouldbe permitted, as in the past, to quit at 3 p.m.; it was onlywhen more than three employees were involved thatthe Respondent would require them to work until 3:30p.m. In addition, the General Counsel presented evi-dence of only a single instance where application of thechange in the Saturday shift schedule had anydetri-mental effect on bargaining unit employees. This oc-curred sometime in January 1970, when two employeesworked until 3 p.m. on a particular Saturday, but wereonly paid for 7-% rather than 8 hours as in the past.Although the record is not entirely clear on this point,itappears that it was this particular incident thatprompted the Union to file a grievance over this matter.clear in this regard, it appears that the net effect of the change in theSaturday work schedule was to eliminate the paid lunch period for thoseemployees required to work a full shift'Other contractual provisions which may be relevant include the man-agement rights clause, article 3, section 1, which includesinter aha,theRespondent's right "to schedule the hours of work," and also article 7,section 2, which provides that "the present work schedule shall be main-tained as far as possible," but which permits changes in the shift schedules"by mutual agreement between the union and the employer " This latterclause further provides that where the parties are unable to agree to a changein the shift schedule, ",the Company shall have the right to institute suchchanges and the union shall have recourse to the grievance procedure." Inaddition, article 7, section 3, recognizes that "from time to time it may benecessary to establish different working hours on a regular basis for individu-als or groups within any of the 3 shifts," and that such changes "shall notbe deemed to violate the shift schedule,"6See, e.g,N.L.R.B. v. C & C Plywood Corporation,385 U.S. 421 COPPUS ENGINEERING CORP.Finally we note that not only has the Union invokedthe grievance-arbitration procedure with respect to thiscontroversy, but the grievance has been the subject ofnumerous discussions between the parties and was stillpending at the time of the hearing in this case. Al-though the grievance has not been submitted to arbitra-tion, access to that tribunal remains open. The Re-spondent,moreover, has expressed _ a willingness tohave the dispute. resolved in this manner, and any deci-sion reached by an arbitrator would be final and bind-ing upon the parties.As we stated inCollyer,7where "the contract and itsmeaning... lie at the center of the dispute and theparties' contract contains voluntary arbitration ma-chinery to resolve such disputes, deferral to arbitrationwill best effectuate the purposes of the Act. Such is thesituation here. Accordingly, for the reasons expressedinCollyer,we shall defer herein to the parties' contrac-tual settlement procedures.THE REMEDYWithout prejudice to any party and without decidingthe merits of the Saturday shift schedule controversy,we shall order that the complaint herein be dismissed,but we shall retain jurisdiction for a limited purpose.As we noted inCollyer, supra,our decision representeda developmental step in the Board's treatment of theseproblems, and the controversy here arose at a timewhen the Board decisions may have led the parties toconclude that the Board approved dual litigation of thiscontroversy before the Board and before an arbitrator.We are also aware that the parties herein have notresolved their dispute by the contractual grievance andarbitration procedure and that, therefore, we cannotnow inquire whether the resolution of the dispute willcomport with the standards set forth inSpielberg.IInorder to eliminate the risk of prejudice to any party weshallretainjurisdictionover the Saturday shiftschedule dispute solely for the purpose of entertainingappropriate and timely motions for further considera-tion upon a proper showing that either (a) the disputehas not, with reasonable promptness after the issuanceof this Decision, been resolved by amicable settlementin the grievance procedure or submitted promptly toarbitration, or (b) the grievance or arbitration proce-dures have not been fair and regular or have reacheda result which is repugnant to the Act.'CollyerInsulatedWire,192 NLRB No 150SpielbergManufacturing Co,112 NLRB 1080Collyer InsulatedWire, supra.ORDER597Pursuant to Section 10(c) of the National Labor Re-lations Act,as amended, the National LaborRelationsBoard hereby orders that the complaint herein be, anditherebyis,dismissed;provided, however that:Jurisdiction of this proceeding is hereby retained forthe limited purposes indicated in that portion of ourDecision and Order herein entitled "Remedy."MEMBER JENKINS,dissenting:Concerning the Respondent's unilateral cancellationof its annual report party, I would affirm the TrialExaminer's finding of a violation, for the reasons ex-pressed in his Decision. The Union attempted to obtaina provision in the bargaining agreement establishingthe party and failed. This does not amount to a waiver,nor give the Respondent the right to rescind the prac-ticeunilaterallywithout bargaining about it.10 Re-spondent's February 13 announcement, after whichunion inaction in not requesting bargaining amountedto a waiver in my colleagues' view, was not an an-nouncement that the party was not to be held, but thatitwould not be held "in its previous format or loca-tion." This announcement can only mean that the partywould be held, but would be a different kind of party.I am unable to understand how such an announcementcan establish any responsibility by the Union to requestbargaining over cancellation of the party under pain, bywaiver, of allowing the Respondent to cancel the partyunilaterally-the very thing Respondent's announce-ment indicated would not be done.As for deferring to arbitration the Respondent's uni-lateral change in the Saturday shift schedule, I woulddetermine the merits of this alleged violation for thereasons expressed in my dissent inCollyer InsulatedWire,192 NLRB No. 150.'oCloverleafDzvision of Adams Dairy Co.,147 NLRB 1410, 1413,TheTimken Roller Bearing Co.,138 NLRB 15, enfd 325 F.2d 746 (C A. 6);General Electric Company,173 NLRB 164, enfd. 414 F 2d 918.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Trial Examiner: This matter washeard at Worcester, Massachusetts, on September 22, 1970.The complaint, issued on August 12, 1970, based uponcharges filed on May 5, 1970, and June 3, 1970, alleges thatthe above-named Respondent violated Section 8(a)(1) and (5)of the Act, by unilaterally changing certain working condi-tions and benefits previously enjoyed by employees in the unitrepresented by the above-named Charging Party, hereincalled the Union. Respondent's answer denies the commis-sion of any unfair labor practices but admits allegations of thecomplaint sufficient to justify the assertion of jurisdictionunder current standards of the Board and to support a findingthat the Union is a labor organization within the meaning ofthe Act. 598DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, from observation of thewitnesses, and after due consideration of the briefs filed by theGeneral Counsel and the Respondent, the Trial Examinermakes the following:FINDINGS AND CONCLUSIONSITHE ISSUES1.The "Report Party."Prior to the date that the Respond-ent and the Union entered into their first collective-bargain-ing contract,the Respondent had granted several benefits toits employees including an annual affair called"the reportparty." Afterthe execution of the contract the Respondent,without affording the Union an opportunity to discuss thematter, discontinued the report party. The General Counselcontends that this unilateral action in respect to the reportparty, an asserted working condition,violated Respondent'sobligation to bargain with the Union concerning the estab-lishment br alteration of employee working conditions. Re-spondent contends,in effect, that this issue was fully dis-cussed during contract negotiations and that by signing theagreement,which does not guarantee the report party, theUnion agreed that its continuance should be discretionarywith Respondent and waived any right to further bargain onthe issue,and that this is further borne out by certain lan-guage in the Purpose and Intent and Management Rightsclauses of the agreement,,which are set forth hereinafter.2.The Saturday WorkSchedule.For several years prior tothe effective date ofthe collective-bargaining agreement, Re-spondent had maintained a work schedule on its day shift,Monday through Friday,,beginning at 7 a.m.and ending at3:30 p.m. On Saturdays,the normal work schedule ran from7 a.m. until noon.On infrequent occasions,employees (usu-ally notmany)would work beyond noon on Saturdays. Onsuch occasions they would receive a paid lunch period andwere excused at 3 p.m. for which they received 8 hours' pay.The collective-bargaining agreement sets forth the,hours ofwork which had been normal for Monday through' Friday,but does not specifically limit these hours to any days of theweek.After the effective date the contract,Respondent, with-out notification to the Union, insisted that the hours of workset forth in the contract applied to Saturday work performedbeyond noon and refused to pay employees who worked until3 p.m. on Saturday a full 8-hours'pay.General Counselcontends that by these actions Respondent has unilaterallyaltered employee working conditions in violationof the Act.Respondent asserts that the schedule contained in the con-tract was bargainedfor by theparties and thus is applicableto Saturday work under the agreement.Respondentfurthercontends that under certain specific terms of the contract, setforth hereinafter,the Union agreed that it would submit is-sues concerning changes in shift schedules to which it had notassented to the grievance process.IITHE FACTSThe Union was certified as the exclusive representative ofthe production and maintenance employees of Respondent asthe result of an election conducted by the Regional Directorof the Board on March 6, 1969.1 After some 20 to 25 meet-'The election was held in the following unit which is found constitutesa unit appropriate for collective bargaining within the meaning of Section9(b) of the Act:All full-time and regular part-time production and maintenance em-ployees employed by the Respondent at its Worcester, Massachusettsplant, including leadmen, truckdrivers, testers, traffic coordinator, snag-gers, and expeditors, but excluding all office clerical employees, engi-neer draftsmen,engineering clerical employees,casual employees, sea-ings, the Respondent and Union executed a written contracton December 18, 1969, effective from November 24, 1969,untilNovember24, 1972.A. TheReport PartySince 1963 until 1970,Respondent has annually,in aboutFebruary or March,provided an evening affair for productionand maintenance employees and others,together with theirspouses and dates, at which management reported to theemployees on the progress of the company and its prospects.Food and beverages were supplied by Respondent. It wastestified that one such party recently cost$2,200.During the campaign prior to the election, in a letter to theemployees dated February 7, 1969, Respondent listed a num-ber of "financial or fringe benefits" provided by Respondentfor the "protection,leisure and security"of its employees, aspart of its argument that the employees should reject theUnion. Among those set forth:"SOCIAL FUNCTIONS -Outing, Old Timers and Report Parties are held each year."Later in the campaign,in asserted answer to union argumentsthatRespondent might take away the benefits previouslygranted by management,Respondent denied that it wantedto take away the benefits which had been granted.At the outset of the negotations,the Union presented itswritten proposal for an agreement.Respondent counteredwith a written proposal on its own.So far as appears, thereport party and other similar fringe benefits were not specifi-callymentioned in the written proposals.At a meeting inSeptember(at which Peter H. Horstmann, vice president ofRespondent,Duane T. Sargisson,Respondent's counsel, GusCoontz, an officer of Respondent,and others representedRespondent,and Vincent J. Curran, Union International rep-resentative,employees Lisardo Rio, Joseph C. Camarra, andothers represented the Union) the Union requested Respond-ent to include various fringe benefits including the reportparty in the contract.Respondent's response was that it con-sidered these items as discretionary on its part and desired tohave them outside the agreement; if included,they wouldhave to be negotiated as part of the economic basis for theagreement.The Union stated that it wanted to pass the issueat that time.At a later meeting (attended by those named above andpossibly others),the issue was raised again. According to thetestimony of Horstmann,which is not inconsistent with otherevidence in this respect, the following occurred:There was a discussion,a request on the part of theUnion, that items like the reportpartybe guaranteedlater on in the negotiations ...We indicated the sameposition,essentially,as originally,that we would notguarantee them unless they were counted as economicitems in the contract...if they were left out of the con-tract it was for the reason that we did not want toguarantee them.We would not take credit for themeconomically.On each of the occasions during the negotiations when thereport party was raised during the negotiations,Respondentadvised the Union at the time that it had no plans to discon-tinue the report party. No other evidence of negotiations onthe subject appears. The report party was not included in thefinal bargaining contract signed by the Respondent and theUnion.2sonalemployees, professional employees, technical employees,sales-men, guards, factor manager,foremen and all other supervisors asdefined in the ActFrom the fact that the Union signed the contract although it containedno reference to the report party, Horstmann stated his conclusions that theUnion agreed to leave the continuance of this matter to the discretion of COPPUS ENGINEERING CORP.599A survey of the final agreement shows that a number of theitems mentioned in, Respondent's letter of February 7 arecovered in the contract(e.g.,vacations,holidays, pensionplan, hospitalization,life insurance,educational assistance,etc.).Respondent refers in particular,however,to Article 32,"Additional Benefits" in which it agreed to continue its previ-ous practices in respect to granting a Christmas bonus andgiving a Christmas turkey, but providing for no other similarbenefits.In a long bulletin dated February 13, 1970,devoted to anumber of matters,the employees were notified that the re-port party would notbe heldin 1970 as previously, but "amore effective means of reporting..` .Company performanceand plans"was contemplated.The Union was not notified orafforded an opportunity to bargain on this item prior to itsannouncement.Thereafter, beginning inMay, Respondentbegan a series of report meetings during working hours atwhich company progress and plans were discussed. At thefirst of these meetings,Camarra, the president of the Unionasked Forkey,the president of Respondent,if a party wasgoing to be held.According to General Counsel'switnessRio, Forkey replied"that we were not having a report party,as such, . . .that was why we were having the type of meetingthat we had and that we, hoped to have better communica-tions with the employees,along those lines," and further inrespect to the reason for discontinuing the report part, For-key "said that the cost of unionization was so great that itrather-well,that it was rather expensive for him to havethem."According to Respondent'sVice President Horst-mann,Forkey did state,on this occasion,that the reportparty was being discontinued in favor of better reportingmethods, that he expected the cost of the report meetingswould"be on the order of a typical report party,"3and thatForkey also"included the fact that the cost of unionizationwas also significant,"but,Horstmann asserts, this was notmade"as a comparison or the balance with the report party."Upon consideration of the two versions,which are really notsignificantly different,it is found that Forkey cited as onereason for the discontinuance of the report party,the cost ofthe contract to Respondent.In the circumstances,whetherForkey specifically said that the new report meetings wouldbe less expensive,that would be a reasonable inference fromhis comment.General Counsel further showed that a number of benefitswhich the employees had enjoyed prior to unionization (e.g.,coffeebreaks,family outing,old-timers party)which were notincluded in the collective-bargaining agreement have beencontinued as previously.Respondent.It was the observation of the Examiner from the manner of histestimony as well as from its content that Horstmann had a tendency totestify to his subjective conclusions with respect to the negotiations asobjective facts.Horstmann thereafter admitted that he did not rememberwhat the union negotiators said in this respect and that it was his interpreta-tion that the Union had agreed to permit Respondent to discontinue thereport party at will.Under the circumstances,Horstmann's testimony thatthe Union specifically agreed to this is not creditedJHorstmann testified that the report meetings would approximate thecost of a recent report party,about $2,200, apparently based upon the costof employee wages, benefits and taxes for the periods the report meetingswere held during working hours The comparison is hardly satisfactory Inthe case of the party,Respondent's cost was a clear out-of-pocket expendi-ture.In the case of the report meetings the true loss was the value of theproduction and services lost, which may have been less than the out-of-pocket cost of the report party, but not necessarily soB. Saturday WorkAs previous noted,prior to the unionization of theproduction and maintenance employees,Respondent's estab-lished practice with respect to Saturday work was to payemployees who worked past noon for a full 8 hours work forperformance from 7:00 a.m.to 3:00 p.m., with time for lunchand coffee breaks. On other days of the week,the workshcedule on the first shift was from 7:00 a.m.to 3:30 p.m.,with the coffeebreaks and an unpaid'/z-hour lunch period. Inthe experience of the employees who testified, very few em-ployees, on very few occasions,worked beyond noon onSaturdays for Respondent. -In January 1970,Respondent began applying to employeeswho worked past noon on Saturdays the work schedule whichhad previously been applicable only from Monday throughFriday.This was done without notice to or consultation withthe Union.Respondent asserts that this was done in conform-ance with the terms of the contract as discussed hereinunder.According to the testimony of Union President Camarra,when Respondent officials were questioned about this changein practice,, they stated that if only a few(one to three) em-ployees worked,the Respondent would follow its previouspractice,but if more than that number worked past noon onSaturday,Respondent was concerned that this might becomevery costly.It was indicated that Respondent was thinking ofthe possibility that the entire shop might be required to work.The Union filed a grievance under the agreement because ofthis action of Respondent,which is pending.According toHorstmann;the matter is appropriate for arbitration.Both Lisardo and Camarra,'who represented the Union atthe negotiations,testified that there was no proposal by theRespondent or discussion during the negotiations with re-spect to changing the closing hour on Saturday, and Lisardodenied that, the Union at any time agreed to the change.Insofar as the record reveals, the bargaining on this subjectdeveloped-as follows: The Union's original proposal concern-ing "Hours of Work" (art.VII)provided,in part, that "Theregular work week shall consist of an eight(8) hour day andforty(40) hour week beginning with Monday through Friday,inclusive."The proposal contained no specific provision forshift starting time or quitting time. Thereafter,Respondentmade two written counterproposals to the Union.Insofar asthe quoted matter above is concerned,the counterproposalswere identical with the Union's proposal.'Horstmann testifiedthat this part of the proposal was agreed.At a subsequentmeeting,the Union submitted a rough handwritten piece ofpaper headed up "Shift hours", which specified no days of theweek but clearly set forth what had been Respondent's shifthours'for its first and second shifts, Monday through Friday(the handwritten proposal also set forth` hours of work for athird shift which the Respondent'had never had). Theproposal also requested a paidY,-hour lunch period for thesecond and third shifts, with a_,proposal that if the shopoperated on a three-shift basis, each shift should be of 2 hoursduration and each receive a half hour paid lunch.Horstmann testified that the discussion on this proposal onthat day involved the issue of paid lunch on the first shift inparticular,also the coffeebreak and washup time.He statesthat there was no discussion concerning changes in shiftschedules.It was agreed that Respondent would reword the"Hours of Work" article and submit it for further discussion.The following day, the Respondent submitted a draft"Hours of Work"proposal.This draft did not contain thepreviously agreed upon language providing that the regularwork week would be from Monday through Friday. It didprovide for shift hours for a first and second shift which wereidenticalwith the normal hours previously worked fromMonday through Friday,and also provided for shift hours for 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDa third shift. The proposal also provided that Respondentcould change these shift schedules upon at least 3 days' noticeto the Union, and that different work hours could be estab-lished for individuals or groups within a shift.According to Horstmann, this proposal was submitted byRespondent's counsel, who stated that this was Respondent'sresponse to the Union's request of the preceding day and wasintended as "a general and complete" proposal with respectto hours of work. Ther was no discussion of the applicationof the shift schedules to any specific day of the week. Aprincipal point of discussion centered on the proposal thatRespondent might change the shift schedule on notice to theUnion, as a result of which it was' agreed that such changescould be made "by mutual agreement between [the Unionand the Respondent],-but if Respondent and the Union couldnot agree on the proposed changes in shift hours, Respondentmight make the change, but the Union should "have recourseto the grievance procedure." There was discussion of paidlunch periods, but no change was made in the Respondent'sproposal. It was also agreed to add to the proposal a provisionthat the contract did not constitute a guarantee of hours ofwork or days of work in a week. With these changes thelanguage of the Respondent's proposal was'agreed and ap-pears in the final agreement.4IIIANALYSIS AND CONCLUSIONSThe general principles of law applicable to the issues in-volved here are well established. Thus, Respondent is notonly obligated to bargain exclusively with the chosen repre-sentative of its employees concerning their terms and condi-tions of employment, but is also obligated under the Act notto change established employment conditions without con-sultation and bargaining with the representative of its em-ployees, in the absence of circumstances excusing or justify-ing such unilateral action.N.L.R.B. v. Katz,369 U.S. 736.This right to be consulted may be waived by the Union, butitmust be shown that the Union clearly, consciously, andunmistakably waived its statutory right to be consulted as tothe change in question. SeeClifton Precision Products Divi-sion,156 NLRB 555, 562, 563, and cases cited. Nor is suchwaiver established by the mere fact that the condition or termof employment was discussed during contract negotiations,but is not contained in the resulting contract. SeeCliftonPrecision Products, supra,at p. 563, and cases cited. As theBoard stated inThe Press Company, Inc.,121 NLRB 976, atpp. 997-978 (fn. omitted):"It is well established Board precedent that, although asubject has been discussed in precontract negotiations andhas not been specifically covered in the resulting contract, theemployer violates Section'8(a)(5) of the Act if during thecontract term he refuses to bargain, or takes unilateral actionwith respect to the particular. subject, unless it can be saidfrom an evaluation of the prior negotiations that the matterwas `fully discussed' or `consciously explored' and the union`consciously yielded' or clearly and unmistakably waived itsinterest in the matter."5A. The Report PartyThere is no question but that the Respondent and theemployees considered the annual report party, at which Re-spondent furnished an evening meal and refreshments'foremployees and their spouses or dates, as a benefit of employ-ment. Respondent had given such a party annually since1963. In its campaign urging the employees not to vote forthe Union, Respondent listed this item- as one of the benefitsenjoyed by the employees, which Respondent said, counter-ing Union arguments to the employees, Respondent did notdesire to take away from the employees. Under the circum-stances, absent justification for its action, Respondent was notprivileged to unilaterally discontinue this fringe benefit with-out affording the Union an opportunity to dscuss the matter.SeeWald Manufacturing Company, Inc. v. NLR.B. 426F.2d 1328 (unilateral discontinuance of picnic and Christmasparty);Southland Paper Mills, Inc., supra.(unilateral discon-tinuance of right to hunt on game preserve).The Respondent, however, argues in essence that theUnion "waived its right to insist on further negotiations whenit signed the contract absent the report party clause which itrepeatedly sought and was refused," and by certain clauses inthe final agreement asserted to reserve the continuance of thisbenefit, to Respondent's discretion.'The facts show that on two occasions during the negotia-tions the Union requested the Respondent to include all of thefringe benefits enjoyed by the employees, including the reportparty, in the contract as items which Respondent wouldpromise to continue for the term of the agreement. On eachoccasion, Respondent asserted that it did not want to guaran-tee the continuance of these benefits, but wanted to decide inthe future whether to continue these matters. However, onboth occasions the Respondent advised the Union that it hadno intention at that time to eliminate any of these benefits. Noother discussion of the report party during the negotaationsappears. At some other time, under circumstances which donot appear, the Respondent did agree to include two fringebenefits, the Christmas bonus and the Christmas turkey, inthe contract. Other fringe benefits not mentioned in the con-tract, of a character similar to the report party, have never-theless not been discontinued by Respondent.The contract clauses relied upon, set forth in footnote 6,above, clearly do not serve to establish that the Union con-sciously, clearly and unmistakably waived its statutory rightto be consulted prior to the discontinuance of existing em-ployee benefits. While these clauses, and the articles of whichthey are a part, seek to limit the matters granted by Respond-thereafter. To the extent that those cases may indicate such a principle asa per serule, the Board has' not adopted it. See, e g.,Southland Paper Mills,Inc., 161 NLRB 1077 (esp. at p 1085),see alsoLeeds & Northrup Co. v.N.L.R.B.,391 F.2d 874, 878, holding that in such situations waiver is afactual matter to be determined on the record as a whole. In a very recentcase-finding waiver, the Board reiterated the principle that such waiver mustbe "expressed in clear and unmistakable terms," and "will not lightly beinferred." SeeL.C Cassidy & Son, Inc.,185 NLRB No 134. See also, C& C Plywood Corporation,148 NLRB 414, 416, enfd. 385 U.S. 421.'The contract language ,referred to is the following:4At other places in his testimony, Horstmann asserted that Respondentspecifically advised the Union that the shift hours in Respondent's proposalapplied to all days, of the week, and that the Union agreed to this. This isnot credited. From observation of the witness, and from the record as awhole, I am convinced that these assertions were interpretative rather thanfactual.5Respondent citesN.L.R.B. v Nash-Finch Company,211 F.2d 622, andIntermountain Equipment Company v NLR.B.,239 F.2d 480, in supportof its argument that, by signing the final contract which made no referenceto the report party, after Respondent had refused to include a guarantee ofthat matter in the agreement, the Union waived its right to be consultedArticle1.Purpose and IntentThis agreement is intended to set forth all the rights of the unionand the employees, all of which anse as a result of this agreementArticle 3.Management Rightsany rights or authority the company had prior to the signing of thisagreement shall be retained by the company except those rights whichare specifically modified by the express provisions of this agreement COPPUS ENGINEERING CORP.601ent in the contract,they are far too general to evidence aspecific intent to cancel rights which existed by reason of thestatute quite apart from the contract or any grant of theRespondent.Cf.N.LR.B. v. C& CPlywoodCorporation,385U.S. 421(esp. fn.4); seeUnit Drop Forge Division,171 NLRBNo. 73.Although it is asserted that Respondent retains anyright it had prior to the execution of the contract(except thatspecifically granted in the contract),itmust be kept in mindthat even prior to the contract,after the certification of theUnion as the exclusive representative of the unit employees,Respondent had no right to change conditions of employ-ment of those employees without consulting their representa-tive.The issue is whether the Union has specifically agreedto give up that right to be consulted:All that the record shows is that on two occasions, theUnion sought to have Respondent agree to continue the re-port party and other benefits for the term of the contract.Respondent refused. In doing so, however,Respondent ad-vised the Union that it had no intent to discontinue any ofthese benefits. In these circumstances,as to the report partyand some other benefits, the Union desisted from its effortsto have these benefits guaranteed for the term of the agree-ment.But this is a far cry from showing that the Unionagreed that if Respondent decided during the term of thecontract to change conditions not enumerated in the contract,itmight do so unilaterally and without consulting with theUnion.On the basis of the above analysis and the record asa whole, it is found that the Union did not agree that Re-spondent should have the right to unilaterally discontinue thereport party or waive its right to be consulted or bargain uponthe issue.Finally,Respondent argues that even if a violation befound,it is merely technical,"that the social aspect of thereport meeting is de minimus and no significant detrimentresulted to employees in the bargaining unit,"and furtherthat, by substituting"report meetings"during working hoursfor the report party dinner affairs, all that occurred was a"shift in format"for reporting to the employees concerningRespondent's business.However,whatever relative impor-tance the report party might appear to have to the Examiner,it seems clear that the matter of its discontinuance has consid-erable significance to both the Respondent and the em-ployees. In fact, the record shows that Respondent discon-tinued the report party in significant part in an attempt torecoup part of the expense of the contract just negotiated withthe Union.'In the circumstances,the matter can hardly bedenominated asde minimis.Having refused to guarantee thecontinuance of the report party for the term of the contract,Respondent was, indeed, free to propose a change in theformat of its reports to the employees. But it could not effec-tuate the change without prior consultation and bargainingwith the Union.As statedby theCourt of Appeals for theFifth Circuit inArmstrongCork Co. v. N.L.R.B.,211 F. 2d843, at p.847, in a related context,"Good faith compliancewith Section 8(a)(5) and(1) of the Act presupposes that anemployer will not alter existing`conditions of employment'without first consulting the exclusive bargaining representa-tive selected by his employees and granting it an opportunityto negotiate on any proposed changes." Unilateral changes,such as that involved here,as theCourtstated,"naturally[tend] to undermine the authority of the certified bargainingagent and [violate]the above sectionsof the Act."'Respondent thus used the report party, in part, to modify the economiccost of the collective agreement just negotiated, although it had previouslydiscouraged the Union from seeking to include the report party and otherbenefits in the agreement to avoid that very result.For the reasons stated,and on the entire record,it is foundthat Respondent,by unilaterally discontinuing its past prac-tice of holding a report party,as set forth herein,violatedSection 8(a)(5) and (1)of the act.B. Saturday Hours of WorkAfter execution of the collective agreement,Respondent,without notice to the Union,changed its prior practice ofpaying employees for a full day for work performed on Satur-day from 7 a.m. to 3 p.m., and required that those employeeswork until 3:30 p.m., which had been the prior practice onthe first shift for work from Monday through Friday only. Itwould also appear that Respondent has also withdrawn thepaid lunch period previously given to such employees onSaturday,(but not given to first shift workers on Mondaythrough Friday)though this is not as clear in the record asitmight be. Respondent's asserted basis for making thesechanges is that while the contract sets forth shift hours whichare identical with those that prevailed previously from Mon-day through Friday (and provides for an unpaid lunch periodfor the first shift as had been the prior practice from Mondaythrough Friday),the contract does not specify that theseterms are applicable only to work performed on Mondaythrough Friday,and no specific shift hours for Saturday ap-pear in the agreement.The Respondent therefore claims thatthe shift hours in.the contract apply to all workdays.Respondent further argues that even if this were not so,"the union bargained away its right for further negotiationsby agreeing that the company shall have the unilateral rightto institute changes and the union would have recourse to thegrievance procedure."'In elaboration of this the Respondentcontends that even if it acted "improperly",the grievanceprocedure"is specifically established as the forum for resolv-ing the dispute,"and Respondent had the right to act inreliance upon the contract"and require the. union to firstproceed to binding arbitration."At no time during the negotiations between the Union andthe Respondent for the bargaining agreement was there anydiscussion of changing the established Saturday work hours.In fact, the parties did not mention Saturday hours of workduring the negotiations,so far as this record shows. After theparties had agreed that the contract should contain a clausedefining Monday through Friday as the "regular work week,"the Union requested that the same article of the contractcontain the specific shift hours which the employees werethen working from Monday through Friday(as well as hoursfor a third shift which was not in operation).When draftedby Respondent,however, the article contained no referenceto the"regular work week" of Monday through Friday, butset forth only the shift hours. There was no discussion of thisomission,or reason given for it. Instead,the discussion seemsto have centered upon Respondent's additional proposal thatit retain the right to change the shift hours with notice to theUnion.With respect to this proposal,the final agreementprovides that such changes may be made "by mutual agree-Section 2 of article 7,"Hours of Work,"to which Respondent refers,reads.The present shift schedules shall be maintained as far as possible How-ever shift schedules may be changed from time to time by mutualagreement between the union and the employer to meet varying condi-tions of business.Indiscriminate changes shall not be made inschedules,and, provided, further, changes deemed necessary by theemployer shall be made known to the union at least three(3) days inadvance, and where possible,five (5) days in advance,of the date whenthey are to become effective In the event that no agreement can bereached between the parties relative to the change in the shift schedule,the Company shall have the right to institute such requested changesand the union shall have recourse to the grievance procedure. 602DECISIONSOF NATIONALLABOR RELATIONS BOARDment," with a proviso that if no agreement can be reached,the Respondent then may make the proposed changes and theUnion may have "recourse to the grievance procedure."In these circumstances it is clear that the question ofchanging the shift hours for Saturday, which then differedfrom those which applied during the regular workweek, wasneither "fully discussed," nor "consciously explored" in thenegotiations, nor did the Union consciously yield to the Re-spondent on the issue, or clearly and unmistakably waive, byreason of the,negotiations or the terms of the agreement, itsright to be consulted prior to any change made in the previ-ously, established Saturday schedule. -In particular, contraryto Respondent's position, the fact that the collective-bargain-ing agreement itself requires Respondent to seek agreementwith the Union prior to making shift changes supports theconclusion that the Union did not waive its statutory right toconsultation and bargaining before shift changes are made.Further, the change made by Respondent was not merely achange in shift hours, but, in fact, constituted a reduction inpay for employees' working past noon on Saturday. Respond-ent, in its explanation to the Union of this change,indeed,made clear that its purpose was to limit its costs by requiringemployees to work longer on Saturday for a full day's pay.Thereis noindication in the record that the Union had thusagreed to such reduction or to permit Respondent to unilater-ally reduce the compensation of employees.It is noted, further, that although Respondent urges thatthis matter be dismissed because the Union has not taken thismatter to arbitration, Respondent has taken no affirmativeaction to have the matter taken to arbitration, and does nothere assert any present intention that the matter be decidedby arbitration. In any event, the issue has not been taken toarbitration, has been fully litigated, and there is no doubt ofthe Board's authority to decide thisissuerather than requirethe union initially to go to grievance and arbitration., SeeUnitDrop Forge Division, etc. v. N.LR:B..,412 F. 2d 108.9 See also,Weltronic v. N.L.R.B.,419 F.2d 1120;N.L.R.B. v. Scam,394F.2d 884.For the reasons stated, and upon the entire record, it isfound that Respondent, by unilaterally altering the shifthours and conditions fo employment of employees workingon Saturday, as set forth herein, violated Section 8(a)(5) and(1) of the Act.CONCLUSIONS OF LAW1.The Respondentis anemployer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act,2.The Union is a labor organization within themeaningof Section 2(5) -of the Act, which has been at all timesmaterial, and continues to be, the exclusive representative ofRespondent's employees in the appropriate unit set forth infootnote-1, hereinabove, for the purposes of collective bar-gaining within the meaning of Section 9(a) and (b) of the Act.3. By unilaterally discontinuing its prior practice of givingits employees in the appropriate unit a report party in 1970,and by unilaterally changing the shift hours and conditionsof employment of employees working past noon on Satur-days, as set forth hereinabove Respondent violated Section,8(a)(1) and (5) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIt having been found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) and (5)of the Act, it will be recommeded that Respondent'cease anddesist therefrom and take certain affirmative action designedto effectuate the policies of the Act.In order that the unit employees may be restored as nearlyas possible to the rights which they would have enjoyed ab-sent Respondent's actions in violation of the Act, it is appro-priate that Respondent be ordered to reinstate for unit em-ployees the hours and terms and conditions of employmentfor Saturday work in effect prior to the effective date.of thecollective-bargaining agreement, and its previous practiceswith respect to the report party until such time as the Unionand the Respondent are in agreement with respect to, changesin these conditionsof employment,or an impassed has beenreached on these issues after good faith bargaining for areasonable period with respect to any proposed changes inthese conditions. It is further appropriate that Respondent beordered to reimburse the unit employees for any losses suf-fered by reason of Respondent's changes in shift hours andother conditions of employment for Saturday work, with in-terest at the rate of 6-percent per annum. Upon considerationof all of the facts, including the fact that a report party for1970 would now not be appropriate, I find that a properremedy for the cancellation of the report party in 1970 wouldbe the distribution to each unit employee of a proportionateshare of what would-have been the cost to the Respondent ofthe report party in 1970.10 Inasmuchas the employees wouldnot normally have received this benefit in the form of a cashpayment,it isnot recommended that Respondent be orderedto pay interest on this sum.[Recommended Order omitted from publication.]10In its brief, Respondent estimates this amount as $12 22 per employeeand spouse (or date). The record before me is not sufficiently detailed toOnce thestatus quohas been reinstated, should the parties disagree ondetermine whether there may be any controversy over the employees eligi-proposed changes after proper good-faith bargaining on the issue, as re-ble to share, but this should obviously be limited to-employees at, the timequired by the law and the agreement, the matter may then be ripe forthe party normally, would have been given These matters maybe settled byarbitrationif the parties desireagreement of the parties or in a supplemental hearing,if necessary